DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/26/2022 has been entered. Claims 1-9, 11-16, 18-19 and 21-23 and  remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed09/26/2022, with respect to the §101 rejection(s) of claim(s) 1-9, 11-16, 18-19 and 21-23, which are amended, have been fully considered and are persuasive. 
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/26/2022, with respect to the §102/103 rejection(s) of claim(s) 1-9, 11-16, 18-19 and 21-23, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotecha (US 9818303 B2) in view of, where applicable, the previous reference(s). Kotecha resolves the deficiencies of the previous reference(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 20160140851 A1), hereinafter Levy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20160140851 A1), hereinafter Levy, in view of Kotecha (US 9818303 B2).


Regarding claim 1, Levy discloses a method  for managing an Unmanned Aerial Vehicle (UAV), in which a ([0065] “[0065] Drone module 1104 may communicate with central control server 1108 through a communication link, for example, a predefined frequency band selected based on the local geographical environment, a dedicated link, a public network (e.g., internet), a cellular link, and/or combinations thereof”) comprising: 
	determining, by a Network Coverage and Policy Server (NCPS), an airspace([0064] “Control center 1108 monitors and/or controls drones 1106 flying through a designated geographical air space”) ; 
	determining, by the NCPS, a granularity that indicates sizes for volume elements  in a set of volume elements that logically divide the airspace ([0066] Central control server 1108 includes or is in communication with a map generator server 1114 that generates a flight risk map of geographical air space”. [0082] “At 204, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes…may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution, and/or depending on the density of different object types within the airspace”); 
	determining, by the NCPS, network policy information for volume elements in the set of volume elements to produce one or more maps ([0093] “At 208, a flight risk map of the geographical air space is generated based on the defined volumes, where each volume is associated with a certain flight safety score”. [0099] “policy updates are initiated by the flight authorization authority from authorities policy and rules server”. [0101] Updating given parameter(s) of the current policy (e.g. change risk level for a given zone type, e.g., object and/or infrastructure type)”, 
	generating a flight plan for the UAV based on the one or more maps, wherein the UAV is controlled based on the flight plan (Fig. 5;m 502 and [0121] “At 502, the flight risk map, as described herein, is received”. and Fig. 1 and [0062] “Drone navigation system 1102 includes a drone module 1104 for installation on a drone 1106, and a control center server 1108 that communicates with drone module 1104”.  [0066] “Central control server 1108 includes or is in communication with a map generator server 1114 that generates a flight risk map of geographical air space 1112 containing flight risk region(s)” ([0012] “performing at least one member of the group consisting of: send a message to the drone indicating approval of the certain flight path when the flight risk of the drone is within an acceptable risk threshold, send the message to the drone indicating blockage of the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtain external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold”).

	Levy does not teach a 3rd Generation Partnership Project (3GPP) network provides network access to the UAV, nor 
	wherein the network policy information is related to the 3GPP network.

	Kotecha teaches a 3rd Generation Partnership Project (3GPP) network provides network access to the UAV (Col. 3, ll. 28-40 “Access network 230 may represent a network, such as one implemented by the operator of base stations 220, that is used to connect base stations 220 and to provide network management and backhaul functionality. Access network 230 may also provide connectivity to mobile devices, such as UAVs 210, to external servers or networks, such as to 3D network coverage component 240, UAV navigation component 250, or external network 260. (21) In an implementation in which the wireless network includes an LTE-based network, access network 230 may include an evolved packet core (EPC) network that operates based on a third generation partnership project (3GPP) wireless communication standard”), and 
	wherein the network policy information is related to the 3GPP network (Col. 3 ll. 44-51 “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area”).

	Levy teaches a UAV system NCPS system that divides an airspace into volumetric zones for flight safety. Levy does not teach that the communication network is a 3GPP network, nor that the network policy information is related to the 3GPP network. Kotecha teaches that the drone network is a 3GPP network and that a network coverage map is produced using volume elements according to signal strength. 
	It would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to create the map based on signal strength as taught by Kotecha in producing the map of Levy. One of ordinary skill in the art would have been motivated as “The three-dimensional signal strength map may be used as a factor in generating UAV flight paths that are optimized to keep the UAV connected to the wireless network” (Kotecha Col. 1, ll. 61-67)

Regarding claim 2, Levy in view of Kotecha discloses the method of claim 1, Levy discloses wherein each volume element in the set of volume elements is a three-dimensional shape that represents a portion of the airspace ([0082] “At 204, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes). 
 
Regarding claim 3, Levy in view of Kotecha discloses the method of claim 2, Levy discloses wherein the determined granularity indicates a uniform size for each volume element in the set of volume elements ([0082] “The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size)”).  

Regarding claim 4, Levy in view of Kotecha discloses the method of claim 2, Levy discloses wherein the determined granularity indicates non- uniform sizes for the set of volume elements ([0082] “The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size)”).  

Regarding claim 19, Levy in view of Kotecha discloses teaches the method of claim 2.
	Levy teaches wherein the network policy information includes indications of one or more of (1) a preferred band, (2) a preferred network system, and (3) restrictions on network use in one or more volume elements in the set of volume elements and wherein the network policy information is indicated per traffic type ([0128] “each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)”). 

Claim 22 is a non-transitory computer -readable storage medium (Levy [0050] “computer readable storage medium”) for performing the method of claim1, the limitations are substantially similar therefore rejected for the same reasons.  

Claim 23 is a network device  of a Network Coverage and Policy Server (NCPS) for managing an Unmanned Aerial Vehicle (UAV ([0057] “a drone navigation system”, comprising: a processor ([0054] “a processor of a general purpose computer”); a memory  coupled to the processor ([0050] “a random access memory (RAM),”) for performing the method of claim 1. The limitations are substantially similar therefore rejected for the same reasons. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Kotecha and Tschannen (US 20090248224 A1).

Regarding claim 5, Levy in view of Kotecha discloses the method of claim 2.
	Levy dos not disclose wherein each of the maps in the one or more maps includes a header that describes one or more of (1) the sizes of volume elements in the set of volume elements, (2) properties of the airspace, (3) encoding schemes used by the map, and (4) access information for a network system associated with the map.  
	Tschannen teaches wherein each of the maps in the one or more maps includes a header that describes one or more of (1) the sizes of volume elements in the set of volume elements, (2) properties of the airspace, (3) encoding schemes used by the map, and (4) access information for a network system associated with the map ([0183] “The current flight data (course, position, etc.) are displayed in a header line and information about the displayed map (zoom position, scale) in a foot line”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use to use the header/footer information on the map as taught by Tschannen in the map of Levy. One of ordinary skill in the art would have been motivated for clarity of using a known mapping information to the users (Tschannen [0085]).

Claim(s) 6-9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of in view of Kotecha and Montsma et al. (US 20190191334 A1), hereinafter Montsma.

Regarding claim 6, Levy in view of Kotecha discloses the method of claim 2.
	 Levy does not disclose determining, by the NCPS, network connectivity information for volume elements in the set of volume elements, wherein the network policy information 3/7and the network connectivity information for the volume elements collectively represent the one or more maps.  
	Montsma teaches determining, by the NCPS, network connectivity information for volume elements in the set of volume elements, wherein the network policy information 3/7and the network connectivity information for the volume elements collectively represent the one or more maps (Fig. 5 and [0007] “satellite beam coverage map illustrating satellite beam coverage areas in an example system for load balancing a plurality of satellite beams providing in-flight connectivity in North America”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 7, Levy in view of Kotecha and Montsma teaches the method of claim 6, 
	Levy does not teach wherein determining the network policy information and the network connectivity information is based on readings from one or more wireless cells serving the airspace or characteristics of the one or more wireless cells serving the airspace.  
	Montsma teaches wherein determining the network policy information and the network connectivity information is based on readings from one or more wireless cells serving the airspace or characteristics of the one or more wireless cells serving the airspace ([0021] “If a satellite in the group of satellites 102 becomes saturated with communications connections at a peak time, the in-flight connectivity network station 108 may elevate the priority of a secondary beam 114 that covers a common area to the saturated beam by transmitting updated load balanced satellite map parameters to some of the in-flight aircraft in the fleet of aircraft 104”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 8, Levy in view of Kotecha and Montsma teaches the method of claim 6.
	Levy does not teach wherein determining the network policy information and the network connectivity information is based on readings from one or more devices operating in the airspace
	
	Montsma teaches wherein determining the network policy information and the network connectivity information is based on readings from one or more devices operating in the airspace ([0021] “If a satellite in the group of satellites 102 becomes saturated with communications connections at a peak time, the in-flight connectivity network station 108 may elevate the priority of a secondary beam 114 that covers a common area to the saturated beam by transmitting updated load balanced satellite map parameters to some of the in-flight aircraft in the fleet of aircraft 104”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 9, Levy in view of Kotecha and Montsma teaches the method of claim 6.
	Levy does not teach wherein the network connectivity information includes one or more of signal measurements and signal classes and wherein the signal classes indicate whether resources in a network system associated with a corresponding map support one or more of a command and control channel and a data streaming channel.  
	Montsma teaches wherein the network connectivity information includes one or more of signal measurements and signal classes and wherein the signal classes indicate whether resources in a network system associated with a corresponding map support one or more of a command and control channel and a data streaming channel ([[0039] Once the in-flight aircraft geographic locator 414 has measured the geographic locations of the fleet of aircraft 404, the geographic location information of the fleet is available to other components in the example system 400 for load balancing a plurality of satellite beams providing in-flight connectivity to a plurality of in-flight aircraft described herein. Since any load balanced satellite map parameters or adjusted priority parameters included in a satellite map program depend at least in part on the geographic location of an aircraft connected to the in-flight connectivity network, the components of ground station 408 that calculate the load balanced satellite map parameters will need to know the geographical location of aircraft in the fleet of aircraft 404 to calculate the effects of changes to satellite map parameters on the network load and to load-balance across all available satellites 402).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regrading claim 14, Levy in view of Kotecha and Montsma teaches the method of claim 6.
	Levy does not teach wherein one map in the one or more maps includes network connectivity information and network policy information for one or more of (1) multiple bands in a first network system, (2) the first network system and a second network system, and (3) multiple network technologies.  
	Montsma teaches wherein one map in the one or more maps includes network connectivity information and network policy information for one or more of (1) multiple bands in a first network system (Fig. 5), (2) the first network system and a second network system, and (3) multiple network technologies.  

Regarding claim 17, Levy in view of Kotecha and Montsma teaches the method of claim 6.
	Levy further teaches further comprising: generating, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps ([0012] “performing at least one member of the group consisting of: send a message to the drone indicating approval of the certain flight path when the flight risk of the drone is within an acceptable risk threshold, send the message to the drone indicating blockage of the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtain external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold”) .  

Regarding claim 18, Levy in view of Kotecha and Montsma teaches the method of claim 6.
	Levy teaches further comprising: adjusting, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps ([0012] “performing at least one member of the group consisting of: send a message to the drone indicating approval of the certain flight path when the flight risk of the drone is within an acceptable risk threshold, send the message to the drone indicating blockage of the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtain external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold”).  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Kotecha and Herman et al. (US 20130124089 A1), hereinafter Herman.
	
Regarding claim 21, Levy in view of Kotecha teaches the method of claim 2.
	Levy does not teach wherein the network policy information includes charges per volume element in the set of volume elements.  
	Herman teaches wherein the network policy information includes charges per volume element in the set of volume elements (Abstract - An expected region of influence is determined for at least one threat at each time period, and a constituent cost map is generated by assigning a cost to cells within the overlap of the region of influence and the plausibility region).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cost for each volume as taught by Herman in the map data of Levy. One of ordinary skill in the art would have been motivated to determine an optimal path) (Herman - abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668